Citation Nr: 1119867	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the residuals of a back injury to the thoracic spine.

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), manic depression, and alcohol and drug abuse.

5.  Entitlement to service connection for hepatitis C.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and K.A.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1981, with prior service in the Army Reserve, to include a period of active duty for training (ADT) from August 1976 to November 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO found that new and material evidence had not been submitted sufficient to reopen claims for service connection for hearing loss and residuals of back injury, and denied service connection for a mental disorder and hepatitis C.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Newark, New Jersey RO.  

In January 2008, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.   

In November 2008, the Board remanded the claims on appeal for further development.  

In May 2010, subsequent to issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his appeal.  In her March 2011 Informal Hearing Presentation (IHP), the Veteran's representative waived of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).  

In the May 2007 statement of the case (SOC) and the April 2010 SSOC, the RO and the Appeals Management Center (AMC), respectively, addressed the claim for service connection for a back disorder on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized this matter on appeal as reflected on the title page.

Additionally, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a January 1997 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In January 2006 the Veteran filed a VA Form 21-22, appointing Vietnam Veterans of America as his representative.  The Board recognizes the change in representation.

As a final preliminary matter, the Board notes that, in an April 2006 Report of Accidental Injury, the Veteran asserted that he had a hiatal hernia from treatment he received after an in-service motor vehicle accident.  In addition, a June 2009 statement from the Veteran raises a claim for service connection for a right hip disorder, as well as claims for an increased rating and an earlier effective date for the grant of service connection for tinnitus.  The issues of entitlement to service connection for a hiatal hernia and a right hip disorder, as well as claims for an increased rating and an earlier effective date for the grant of service connection for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The request to reopen the claim for service connection for residuals of a back injury to the thoracic spine is addressed in the decision below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a June 1998 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a thoracic spine injury.  

3.  The Veteran filed a notice of disagreement (NOD) with the June 1998 rating decision in August 1998, and the RO issued a SOC in November 1999; however, the Veteran did not file a substantive appeal in response to the SOC.

4.  Evidence associated with the claims file since the June 1998 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder and raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The RO's June 1998 rating decision, in which the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a thoracic spine injury, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).

2.  As pertinent evidence received regarding the claim for service connection for a back disorder, since the prior denial, is new and material, the criteria for reopening the claim are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Given the favorable disposition of the request to reopen the claim for service connection for a back disorder, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Law and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background and Analysis

Historically, in a May 1990 rating decision, the RO denied service connection for a back condition.  In a December 1993 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for a back disorder.  In the June 1998 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for a thoracic spine injury.  

The Veteran filed an NOD with the June 1998 rating decision in August 1998.  An SOC was issued in November 1999.  Although notified of the SOC, and the need to file a substantive appeal via an enclosed VA Form 9 to continue his appeal, in a letter dated in November 1999, the Veteran did not file a substantive appeal in response to the SOC.  Hence, as the Veteran did not perfect his appeal of the June 1998 rating decision, and no other exception to finality applies, the decision is final as to the evidence of record at the time of that decision and the November 1999 SOC and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim for service connection for a back disorder in October 2003.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).   Here, the last final denial of the claim is the June 1998 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

At the time of the June 1998 rating decision, there was evidence of an in-service injury to the thoracic spine as a result of a January 1980 motor vehicle accident, as well as medical evidence reflecting current complaints regarding and treatment for low back pain.  The RO denied reopening of the claim for service connection stating that service connection had previously been denied based on service records which showed a contusion to the thoracic spine as a result of the January 1980 motor vehicle accident with a notation of a possible fracture of T2 and subsequent X-ray studies revealing no fracture of the T2 vertebra.  In the June 1998 rating decision, the RO found that the evidence associated with the claims file was essentially duplicative of that previously considered.  

Pertinent evidence associated with the claims file since the June 1998 rating decision includes a January 2009 orthopedic evaluation performed by a private physician, Dr. A.H.  The physician indicated that, in 2006, the Veteran incurred an injury to his right groin and lower back when he slipped and fell at work.  He added that the Veteran had a similar injury about two years prior to that, as well as a work-related injury in the military in 1980.  The diagnoses included lumbar strain.  Dr. A.H. stated that the Veteran had a lumbar strain as a result of a work injury in December 2006, which appeared to be an exacerbation of a prior injury two years before that.  He added that the Veteran also had a long-standing back problem relating to military service.  

The January 2009 opinion of Dr. A.H. is new in that it was not previously considered in the June 1998 rating decision.  It is material in that it specifically relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder, that is, a relationship between the Veteran's current back disorder and service.  This evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.
 
Therefore, as new and material evidence has been received, the claim for service connection for residuals of a back injury to the thoracic spine is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the issue of entitlement to service connection for residuals of a back injury to the thoracic spine is reopened.  




REMAND

Unfortunately, the claims file reflects that further action on the claims remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In regard to the request to reopen the claim for service connection for hearing loss, in the November 2008 remand, the Board highlighted that the VCAA notice previously furnished to the Veteran did not adequately identify the basis for the prior denial of entitlement to service connection for hearing loss, and remanded the claim for remedial notice.  Notably, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In a December 2008 VCAA letter, the RO incorrectly advised the Veteran that his claim for service connection for hearing loss was previously denied in a January 2005 rating decision, which was now final.  The Board highlights that the current appeal stems from the January 2005 rating decision, thus, it is not final; rather, the final prior denial of the claim is the June 1998 rating decision.  The December 2008 letter also incorrectly informed the Veteran that his claim had previously been denied because he submitted no evidence indicating that his hearing loss was related to military service.  In this case, Kent-compliant VCAA notice should advise the Veteran that his claim for hearing loss was denied in the June 1998 rating decision on the basis that the evidence did not indicate a hearing loss disability for VA purposes.  The Board has considered the fact that, in a February 2004 VCAA notice letter, the RO correctly informed the Veteran that he was previously denied service connection for hearing loss in a June 1998 rating decision; however, this notice letter did not advise him of the basis of the prior denial of his claim.  

In light of the foregoing, the request to reopen the claim for service connection for hearing loss must be remanded so that the Veteran can be furnished corrective VCAA notice.  Stegall, 11 Vet. App. at 271.  Specifically, the AMC/RO should inform the Veteran that the request to reopen the claim for service connection was previously denied in the June 1998 rating decision, and the basis for that denial was that the evidence did not indicate a hearing loss disability for VA purposes.  Accordingly, the Veteran should be advised that he should submit evidence of a current hearing loss disability for VA purposes (as defined by 38 C.F.R. § 3.385).  

In regard to the claim for service connection for an acquired psychiatric disorder, in November 2008, the Board remanded this claim, in part, to afford the Veteran a VA psychiatric examination for an opinion as to whether it is at least as likely as not that he has an acquired psychiatric disorder as a result of active service.  The Board instructed that all examination findings, along with the complete rationale for all opinions expressed, should be included in the examination report.  

The Veteran was afforded a VA mental disorders examination in August 2009.  The Axis I diagnoses following examination were depression, not otherwise specified, and anxiety disorder, not otherwise specified.  The psychologist opined that the Veteran met the DSM-IV diagnostic criteria for two psychiatric disorders, namely, depression, not otherwise specified, and anxiety disorder, not otherwise specified.  She added that he did not meet the criteria for a diagnosis of PTSD.  She opined that the Veteran's depressive disorder and anxiety disorder were less likely as not (less than 50/50 probability) caused by or a result of his military service.  

Despite rendering the foregoing opinion, the August 2009 VA examiner did not provide any rationale for her conclusion and, therefore, her opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  The Board had specifically instructed the examiner to provide a complete rationale for all opinions expressed.  Accordingly, the claims file should be returned to the August 2009 VA examiner to obtain a supplemental opinion which includes a clearly-stated rationale for any opinions expressed.  Stegall, 11 Vet. App. at 271.  In providing this opinion, the psychologist should specifically consider and address a July 2005 VA treatment record, which includes a finding of PTSD from the Veteran's in-service motor vehicle accident.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the psychologist who conducted the August 2009 VA mental disorders examination is not available, or the designated psychologist is unable to provide the requested opinion without examining the Veteran.

In addition, review of the record reflects that there are outstanding treatment records which are potentially pertinent to the claims remaining on appeal.  

During the August 2009 VA mental disorders examination, the psychologist noted that the Veteran was last seen at the mental health clinic at the Lyons VA Medical Center (VAMC) in 2007, and that he had been seen approximately monthly, although he discontinued treatment in 2007.  

Records of VA treatment from the East Orange VAMC, dated from March 1994 to October 2006 are currently associated with the claims file.  The Veteran has also submitted radiology reports from this facility, dated from December 2003 to October 2008.  Records of treatment from the Lyons VAMC, dated from January 2004 to August 2005 have also been associated with the claims file.  The record reflects that the Veteran is employed at the Lyons VAMC.  In response to a request for records regarding a worker's compensation claim, employee health records from the Lyons VAMC, dated from December 2006 to April 2009 have been associated with the claims file.  Also, in response to a request for records regarding his worker's compensation claim, the Veteran submitted a release for records of treatment from Dr. Y. at the East Orange VAMC, an employee health physician, regarding his right hip and low back.  Dr. Y. submitted records of treatment dated from September 2007 to March 2009.  Despite the foregoing, the VA employee health records do not include mental health treatment records.  Thus, the August 2009 VA examination reflects that additional pertinent VA treatment records are available.  

Additionally, the employee health records associated with the claims file reflect that the Veteran was receiving physical therapy for his back in 2007; however, actual records of the physical therapy treatment have not been associated with the claims file.  In addition, during a VA spine examination in March 2010, the Veteran reported that he had last received treatment at the East Orange VAMC about three months earlier.  As any records of VA treatment from the Lyons VAMC (since August 2005) and the East Orange VAMC (since October 2006) are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In correspondence received in May 2010, the Veteran reported that he had just received a special back brace from his chiropractor, Dr. A.A.  The Veteran also submitted March 2010 MRI reports addressed to Dr. A.A.  Nevertheless, records of treatment from Dr. A.A. have not been associated with the claims file. Accordingly, on remand, the AMC/RO should attempt to obtain any pertinent treatment records from Dr. A.A.  

In regard to the claim for service connection for hepatitis C, an April 2006 VA examination included a diagnosis of hepatitis C likely due to intravenous drug abuse.  The Veteran has reported that his drug abuse began in service and that it is related to his claimed psychiatric disorders.  

No compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance-abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

In light of the evidence of record, the Board finds that the claim for service connection for hepatitis C is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Therefore, appellate review of the claim for service connection for hepatitis C must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for any of the disabilities on remaining appeal.  Of particular interest are records of treatment from the Lyons VAMC (since August 2005) and the East Orange VAMC (since October 2006), as well as records of treatment from Dr. A.A. (identified in the May 2010 correspondence discussed above).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The AMC/RO should provide the Veteran a corrective VCAA notice, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to reopen the claim for service connection for hearing loss in light of the basis(es) for the prior denial of the claim in the June 1998 rating decision (the absence of a current hearing loss disability for VA purposes) as required by Kent (cited to above).  This letter should also advise him of what is needed to establish the underlying claim for service connection.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should forward the claims file to the psychologist who conducted the August 2009 VA mental disorders examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the psychologist for review of the case. A notation to the effect that this record review took place should be included in the report of the psychologist.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder as a result of active service.  In providing this opinion, the psychologist should specifically consider and address a July 2005 VA treatment record, which includes a finding of PTSD from the Veteran's in-service motor vehicle accident.  The examiner should include a complete rationale for all opinions expressed.  

If further examination of the Veteran is deemed necessary, the AMC/RO should arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the psychologist or psychiatrist designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the psychologist or psychiatrist.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


